PER CURIAM.
Petitioner’s principal though not its only contention is that Washington Times-Herald, Inc., v. District of Columbia, 94 U.S.App.D.C. 154, 213 F.2d 23, should be overruled. That case whs decided by the court in 'banc. Before the present case was' set for hearing, the petitioner had moved for a hearing in banc, largely on the ground of an alleged conflict between the Times-Herald case and the earlier case of Meyer v. Washington Times Co., 64 App.D.C. 218, 76 F.2d 988, certiorari denied, 295 U.S. 734, 55 S.Ct. 646, 79 L.Ed. 1682. That motion had been denied. When this case was called for hearing, we informed counsel that this division of the court could not overrule the in banc Times-Herald case and therefore would not hear argument that it should be overruled. Counsel then elected in open court to submit the present case on the brief.
Thereafter counsel filed a “Motion to vacate order denying petitioner’s motion for hearing en banc and for hearing en banc.” In this motion, which has been denied, counsel says we - advised him at the hearing “that the Division would not permit counsel for petitioner-'to present to the Division argument concerning the liability of respondents for District of Columbia sales and- use taxes as raised by petitioner on the appeals of the above-entitled cases to the United States Court of Appeals for the District of Columbia Circuit, for the reason that the Division of this Court was without authority to overrule the decision of this Court sitting en banc in the case of Washington Times-Herald, Inc., v. District of Columbia, 94 U.S.App.D.C. 154, 213 F.2d 23.” That may have been the practical effect of what we said but is not what we said. We assured counsel we would hear him fully on all his contentions, except only his contention that the Times-Herald case should be overruled. With that exception, we have now considered all his contentions. We find no error affecting substantial rights.
Affirmed.